                            Case 2:21-mj-01036-GJF Document 1 Filed 07/26/21 Page 1 of 3


AO 9l @ev, I   l/l   l)   Criminal Complaint



                                               UNrreo Srerss Drsrrucr CorrRT
                                                                       for the
                                                             District of New Mexico

                      United States of America
                                        v--?rebecfa.
                               Alexis Lovato
                                     and
                                                                                 caseNo.      ?l- lo3brnf,
                Cristian Adan Mora-Hernandez



                                 Defendant(s)


                                                        CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is tue to the best of my knowledge and belief.
On or about the date(s)            of                 July 22,2021               in the county    of                 Otero                in the
      State   and            District   of         New Mexico         , the defendant(s) violated:

               Code Section                                                         Alfense Description
Title 8 U.S.C. 132a (aXlXAXii)                        Any person knowing or in reckless disregard of the fact that an alien has
and                                                   come to, entered, or remains in the United States in violation of law,
(aXlXBXiv)                                            transports, or moves or aftempts to transpo* or rnove such alien within the
                                                      United States by means of transportiation or otherwise, in furtherance of such
                                                      violation of law; resulting in the death of any person.




         This criminal complaint is bascd on these facts:

see attiached affidavit




         d     Continued on the attached sheet.
                                                                                         l\d
                                                                                    , /\
                                                                                       ',\s            Complainant's signature


                                                                                              Itt! $llg,         |t-sl 9p9c'e!    rgglt
                                                                                                        Pi*ted   name and title
            Ae r-eu€filot
Sworntobeforeme@

Date:                tl,u lu,
City and state:                                 Las Cruces, NM                           Gregory J. Fouratt, US Magistrate
                                                                                                                      .- Judge
                                                                                              -         Prhrt"d uorru nni-titl"
          Case 2:21-mj-01036-GJF Document 1 Filed 07/26/21 Page 2 of 3




                                             Affrdavit

On July 22,2021,at approximately 1048 hours, the Otero County Sheriffs Office dispatch
received a phone call regarding a U-Haul tuck observed on the east bound side of US Highway
70 West in Alamogordo, New Mexico, near mile marker 200. The inforrration received by
dispatch advised subjects were nrnning to the U-Haul and were jumping inside the cargo area       of
the U-Haul. Area law enforcement was notified of the information and began efforts to locate
the U-Haul.

At approximately I l45hours, the Otero County Sheriffs Office disparch received a call
regarding a U-Haul tailer at the Tularosa Travel Center. The reporting party advised several
subjects were jtrmping in and out of the back of a U-Haul.

Tularosa Police Chief Heisinger located and subsequently initiated a traffic stop of the U-Haul at
mile marker 101 on Highway 54 Norttr. Heisinger approached the U-Haul and was advised by
the driver they needed medical help. Heisinger observed an adult female, sitting in the middle
seat of the U-Haul, who appeared to be turesponsive and not breathing. Heisinger began
performing CPR on the female subject. Other law enforcement officers arrived on scene and
began to assist. The female subject was later pronounced deceased.

Heisinger spoke to the driver of the vehicle, later identified as Alexis Lovato, who said there
were additional subjects in the back of the U-Haul. Heisinger opened the back of the U-Haul
truck and observed seven (7) subjects.

The subjects told US Border Patol agents thcy were citizens of Ecuador and Mexico and present
in the United States illegally.

During apost Miranda interview, Lovato said Cristiarq identified as Cristian Mora-Hemandez,
who was the front seat passenger in the cab of the U-Haul, was providing directions to Lovato as
she was driving to pick up the subjects. Lovato said Mora-Hernandez was communicating with
another individual via phone calls and text messages regarding the location of the subjects.

Lovato said all subjects were picked up in one location and were inside the cargo area of the U-
Haul. Lovato said the female subject was placed in the front cab of the U-Haul afrer the subjects
in the cargo area communicated with Mora-Hernandezvacellular device. The subjects advised
Mora-Hernandez the female needed to be placed in the fr,ont of the vehicle as she was showing
signs of distress.

Lovato told agents that she heard they pay a lot to come here and she was trying to help.

During a post Miranda interview, Mora-Hernandez said he observed a U-Haul tnrck with the
backdoor open and individuals inside. Mora-Hernandez said the individuals appearedto be
trying to help a female that was lying on her back. Mora-HernandEz said he had two gallons of
water with him and offered the individuals water.
         Case 2:21-mj-01036-GJF Document 1 Filed 07/26/21 Page 3 of 3




Mora-Hernandez said he doesn't know the female driver but traveled with the driver to provide
help. Mora-Hernandez said as they were driving, the subjects in the cargo area of the U-Haul
began to hit the wall of the truck asking for help. Mora-Hernandez said he attempted to cool off
ths female subject by pouring water on her.

Because this affidavit is being submitted for the limited purpose of establishing probable cause
     forth herein, I have not included each and every fact known to me conceming the
as set
investigation.

I make this affidavit on the basis of my personal knowledge and information furnished to me by




                                                            April Skinner, Speciat Agent
